IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gilbert M. Martinez,                  :
                         Appellant    :
                                      :
            v.                        :     No. 2047 C.D. 2016
                                      :
Reading Area Water Authority          :



PER CURIAM                           ORDER


            NOW, November 8, 2017, having considered appellant’s application

for reconsideration, and appellee’s answer in response thereto, the application is

denied.